BALDWIN, Judge
(concurring).
I agree that claim 1 is obvious within the meaning of 35 U.S.C. § 103. Such being the case, I see no reason to read a section 102 rejection into the board’s opinion, which affirmed a section 103 rejection.
Both Jackson and appellant are concerned with the use of diluent in order to render efficient the use of centrifugal compressors for introduction of hydrogen into what Jackson calls the “system 'loop’.” The difference between the system which appellant interprets his claim to cover and the specific system depicted in Jackson can best be appreciated by considering the portion of appellant’s drawing reproduced in the majority opinion, using appellant’s reference numbers for the identical apparatus shown in Jackson. In Jackson, the output line from the centrifugal compressor (24) is not fed into the loop prior to Jackson’s cooling system (36) as shown in appellant’s drawing. Rather, the hydrogen plus diluent is fed into the line (40) between Jackson’s separator (38) and his recycle hydrogen compressor (44). What the particular advantage may be to feeding the mixture into that line Jackson doesn’t say. In discussing the problem, Jackson states (again substituting appellant’s numbering):
In general, the discharge from compressor [24], may enter the system at any suitable location retentive of the *1402recycle. Thus, for example, the discharge from compressor 15, may be * * * introduced elsewhere into the system “loop,” as to the suction side of compressor [44], The most advantageous point for introduction of hydrogen makeup from compressor [24] into the system “loop” is subject to calculation for a given case in hand.
In my view it would have been obvious for one of ordinary skill in the art, should he be bothered by the fact that Jackson, for. no apparent reason, puts his diluent through compressor 44, the reactor 26, and the cooling system before getting rid of it in separator 38, to obviate that problem by adding the mixture just prior to the separation system.
The Beavan affidavit adds no support to appellant’s case. It does not suggest that all of the factors discussed therein were not either known or obvious to those skilled in the art at the time appellant’s invention was made. At best, the affidavit indicates that appellant’s system had an advantage over Jackson’s system, but it does not establish that that advantage would have been anything other than obvious to those skilled in the art.